DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Claim Objections
Claims 5 and 7 are objected to because of the following informalities:
Claim 5 recites “wherein the atomization sheet further comprises a fan”. The limitation should recite “wherein the atomization mechanism further comprises a fan” to have antecedent basis in the specification. The limitation will be interpreted as such for examination purposes.
Claim 7 recites “the bottom of the atomization sheet”, which should recite “a bottom of the atomization sheet” to have proper antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the bottom". There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the fan". There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, claim 8 recites “wherein the control mechanism is arranged on the mounting frame” and claim 9 recites “wherein the control mechanism comprises a control circuit board, a power interface and a switch knob; the control circuit board is arranged on the mounting frame; the power interface is arranged on the mounting frame and is electrically connected to the control circuit board; and the switch knob is arranged on an upper cover and is electrically connected to the control circuit board”. The control mechanism is arranged on the mounting frame and the control mechanism comprises the control circuit board, power interface, and switching knob. It is unclear if the limitations of the control circuit board and power interface being on the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barker US 2014/0264963 (hereafter Barker).

Regarding claim 1, Barker teaches an overhead type upper water adding (where Fig 1 shows the top of the tank open and capable of receiving water) humidifier (Fig 1), comprising a water tank (102) and an atomization mechanism (mechanism comprising atomizer of ¶21), wherein the atomization mechanism comprises an atomization cavity (9), a mounting frame (walls of bottom section 9 and 108), an atomization sheet (where one of ordinary skill would recognize that an ultrasonic atomizer would have an atomization sheet in order to transfer the energy from the ultrasonic generator to the water) and a water level adjusting assembly (assembly comprising float 120); the atomization cavity communicates with the water tank through a valve (Fig 2); the mounting frame is arranged in the atomization cavity (as shown in Fig 2); and the water level adjusting assembly is arranged on an inner side wall of the atomization cavity (¶23 via hinges 127), and the water level adjusting assembly opens or closes the valve according to a depth of the water level in the atomization cavity (¶25).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer in the atomization cavity of Barker (¶21) by incorporating the atomization sheet arranged on the mounting frame in order to mount the atomizer to the atomization cavity. 
Further, MPEP §2144.04 VI C states that where rearranging a part does not modify the operation of the device, the rearrangement is an obvious matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer in the atomization cavity of Barker (¶21) by incorporating the atomization sheet arranged on the mounting frame as a matter of obvious design choice (MPEP §2144.04 VI C).

Regarding claim 2, Barker teaches all the limitations of claim 1. Barker further teaches wherein the water level adjusting assembly comprises a lever floater (120) and a pressing block (125); the lever floater is rotatably arranged on an inner side wall of the atomization cavity (¶23); and the pressing block is arranged on the lever floater (as shown in fig 4).

Regarding claim 3, Barker teaches all the limitations of claim 2. Barker further teaches wherein the valve comprises a movable rod (114) and a sealing pad (116); the movable rod penetrates through the atomization cavity (as shown in Figs 1 and 4, where the rod contacts the lever floater), one end of the movable rod being 

Regarding claim 4, Barker teaches all the limitations of claim 3. Barker further teaches wherein the valve further comprises an elastic piece (112); and the elastic piece sleeves the movable rod and is located in the atomization cavity (as shown in Figs 1 and 2)


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barker US 2014/0264963 (hereafter Barker) as applied to claim 1 above, and further in view of Cai et al. US 2016/0356514 (hereafter Cai).

Regarding claims 5-6, Barker teaches all the limitations of claim 1. 
Barker does not teach wherein the atomization sheet further comprises a fan; and the fan is arranged on the mounting frame; wherein the atomization mechanism further comprises an air channel; and the air channel is formed in the mounting frame and communicates with an air outlet of the fan.
Cai teaches an overhead type upper water adding (via cap 3, ¶30) humidifier (Fig 1), comprising a water tank (6) and an atomization mechanism (mechanism comprising 8), wherein the atomization mechanism comprises an atomization cavity (7), a mounting frame (Fig 3), and a water level adjusting assembly (assembly comprising 25). Cai further teaches wherein the atomization sheet further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomization mechanism of Barker (mechanism comprising atomizer of ¶21) by incorporating the atomization mechanism of Cai (¶12) comprising the fan and air channel in order for vapor to be pushed out of the atomization cavity (¶12).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barker US 2014/0264963 (hereafter Barker) as applied to claim 1 above, and further in view of Wong US 6,592,107 (hereafter Wong).

Regarding claim 7, Barker teaches all the limitations of claim 1. Barker further teaches wherein the atomization mechanism further comprises a sealing piece (116); and the sealing piece seals the atomization sheet (as shown in Figs 1 and 2). Barker teaches where the atomization cavity is filled from the top via the water tank (as shown in Figs 1 and 2).

Wong teaches a humidifier (Fig 1) comprising a water tank (16) and an atomization cavity (54) wherein the atomization mechanism (mechanism comprising 50/30) is filled from the bottom (6) of the atomization sheet (col 3 lines 25-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomization sheet of Barker (¶21) by incorporating the bottom fill of the Wong atomization sheet (6) in order to fill the cavity from the bottom (Wong col 3 lines 25-27) and as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §21143 I A).
The modification would result in the sealing piece seals the bottom of the atomization sheet.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barker US 2014/0264963 (hereafter Barker) as applied to claim 1 above, and further in view of Nutter et al. US 2012/0319311 (hereafter Nutter).

Regarding claim 8, Barker teaches all the limitations of claim 1.
Barker does not teach a control mechanism, wherein the control mechanism is arranged on the mounting frame.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Barker (Fig 1) by incorporating the control mechanism (mechanism comprising PCB 30) and fan (3) of Nutter in order to control a fan (3, ¶24) which move air (¶18).

Regarding claim 9, Barker in view of Nutter teaches all the limitations of claim 8.
Barker does not teach wherein the control mechanism comprises a control circuit board, a power interface and a switch knob; the control circuit board is arranged on the mounting frame; the power interface is arranged on the mounting frame and is electrically connected to the control circuit board; and the switch knob is arranged on an upper cover and is electrically connected to the control circuit board.
Nutter teaches wherein the control mechanism comprises a control circuit board (30), a power interface (¶27-28, where the pcb would have a power input and interface in order to power the board) and a switch knob (5); the control circuit board is arranged on the mounting frame; the power interface is arranged on the mounting frame (¶24) and is electrically connected to the control circuit board (¶27-28); and the switch knob is arranged on an upper cover (as shown in Figs 1-2) and is electrically connected to the control circuit board (¶21). Nutter teaches wherein the control mechanism is arranged on the mounting frame in order to control a fan (3, ¶24) which move air (¶18).
.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barker US 2014/0264963 (hereafter Barker) in view of Nutter et al. US 2012/0319311 (hereafter Nutter) as applied to claim 9 above, and further in view of Hall US 1,894,864 (hereafter Hall).

Regarding claim 10, Barker teaches all the limitations of claim 9.
Barker does not teach wherein the upper cover is provided with an air inlet hole; and the air inlet hole faces towards an air inlet of the fan.
Hall teaches a humidifier (Fig 1) wherein the upper cover (cover comprising 3 and 8) is provided with an air inlet hole (8); and the air inlet hole faces towards an air inlet (top side of fan 11) of the fan (11). Hall teaches where the air inlet hole supplies air to the fan and where the fan circulates air through the humidifier (page 2 lines 12-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Barker (Fig 1) by incorporating the air inlet hole (8) and fan (11) of Hall in order to supply air to the fan and where the fan circulate air through the humidifier (page 2 lines 12-30).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barker US 2014/0264963 (hereafter Barker) in view of Nutter et al. US 2012/0319311 (hereafter Nutter) as applied to claim 9 above, and further in view of Chiu et al. US 5,143,655 (hereafter Chiu).

Regarding claim 11, Barker teaches all the limitations of claim 9.
Barker does not teach wherein the upper cover is provided with an air inlet hole, the air inlet hole communicates with an inner cavity of the upper cover, and the air inlet hole is located on a side part of the upper cover.
Chiu teaches a humidifier (Fig 1) wherein the upper cover (cover comprising 83, 72, and 41) is provided with an air inlet hole (41), the air inlet hole communicates with an inner cavity (cavity defined by upper cover in Fig 4) of the upper cover, and the air inlet hole is located on a side part of the upper cover (as shown in Figs 1 and 4). Chiu teaches where the air inlet hole provides air (col 2 line 56 – col 3 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Barker (Fig 1) by incorporating the air inlet hole (41) of Chiu in order to supply air (col 2 line 56 – col 3 line 4).
Further, MPEP §2144.04 VI C states that where rearranging a part does not modify the operation of the device, the rearrangement is an obvious matter of .


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barker US 2014/0264963 (hereafter Barker) as applied to claim 1 above, and further in view of in view of Nutter et al. US 2013/0175711 (hereafter ‘711)

Regarding claims 12-14, Barker teaches all the limitations of claim 1.
Barker does not teach:
a lamp assembly, wherein the lamp assembly is arranged on a mounting plate of the mounting frame, and a light-emitting portion of the lamp assembly faces towards the atomization cavity;
wherein the mounting plate is provided with a mounting base and the mounting base is provided with a mounting through hole; and the lamp assembly comprises a lamp piece and a lamp sleeve, the light-emitting portion of the lamp piece is arranged in the mounting through hole, and a base portion of the lamp sleeve is arranged between the light-emitting portion and the mounting through hole; and
wherein the lamp piece is one of an ultraviolet lamp, a lighting lamp and a decorative lamp.

a lamp assembly (assembly comprising 41 in Fig 2C), wherein the lamp assembly is arranged on a mounting plate (19) of the mounting frame (frame 1 in Fig 2A), and a light-emitting portion (41) of the lamp assembly faces towards the atomization cavity (15);
wherein the mounting plate is provided with a mounting base (19) and the mounting base is provided with a mounting through hole (hole of 19 shown in Fig 2C); and the lamp assembly comprises a lamp piece (41) and a lamp sleeve (42), the light-emitting portion of the lamp piece is arranged in the mounting through hole (as shown in Fig 2C), and a base portion of the lamp sleeve is arranged between the light-emitting portion and the mounting through hole (as shown in Fig 2C; and
wherein the lamp piece is an ultraviolet lamp (¶39).
‘711 teaches where the assembly allows irradiation (¶39) to purify (¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Barker (Fig 1) by lamp assembly (Fig 2C) of ‘711 in order to irradiate (¶39) and purify (¶3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776                                                                                                                                                                                                        c